DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2021 and 07/28/2022 are being considered by the examiner.
Claim Objections
Claims 1 and 19 (and claims 2-13 by dependency) are objected to because of the following informalities: 
Regarding claim 1, lines 4-5: “an instantaneous high vacuum pressure signal accurate” should be corrected. The examiner notes that a 112b may be made for “accurate” being a term of relative degree or otherwise unclear, depending on how the language is drafted (e.g. “an accurate instantaneous high vacuum pressure signal” would result in such a 112b). The examiner recommends simply removing “accurate” in line 5 of claim 1.
Regarding claim 19: It appears that “immediate” should read “intermediate”; however, the language of “intermediate vacuum pressures” is indefinite as set forth in the 112b rejections below.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3 and 8 (and claims 4-7 and 9-13 by dependency): The terms “high vacuum” and “low vacuum” are relative terms which renders the claim indefinite. The terms “high vacuum” and “low vacuum” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The definition of what may be considered “high vacuum” or “low vacuum” vary and, thus, the metes and bounds of the claims are unclear. The term “intermediate vacuum” is similarly unclear.
Regarding claims 1 and 5 (and claims 2-4 and 6-13 by dependency): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p). In this case, claim 1 actively recites steps such as “a controller…receiving”, “the controller computing”, and “the controller providing”. The examiner recommends using language such as, for example, “configured to” or “operable to”.
Claims 14-20 are indefinite for the same reasons as mentioned above as it relates to “high”, “low”, and (for claim 19) “intermediate”.
Regarding claim 14: This claim recites "computing a computed absolute ambient pressure from the…differential pressure…and the…(absolute) ambient pressure"; however, based on the instant disclosure, it appears that "computing a computed absolute ambient pressure” should read "computing a computed absolute pressure". For the purposes of examination and in light of the specification, "computing a computed absolute ambient pressure” is interpreted as “computing a computed absolute pressure”. In the spirit of compact prosecution this is made as a 112b rejection and prior art rejections are provided. The examiner recommends correcting [0021] of the instant specification as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US 20070012116 A1).Regarding claim 1:Arnold teaches (FIG. 2B) a pressure gauge comprising:
a housing (all components of FIG. 2B are in a housing, seen as FIG. 1 - 150) configured to be coupled (via 240) to a vacuum chamber; 
an absolute (e.g. abstract) vacuum pressure sensor (110 and/or 120) in the housing configured to be exposed to the vacuum chamber and operable at high vacuum to provide an instantaneous high vacuum pressure signal accurate; 
a differential diaphragm (e.g. abstract) pressure sensor (130) in the housing comprising a diaphragm configured to be exposed to the vacuum chamber at one face and to ambient pressure at an opposite face to provide an instantaneous differential pressure signal; 
an absolute (e.g. abstract) ambient pressure sensor (187) in the housing exposed to ambient pressure to provide an instantaneous ambient pressure signal; and 
a controller (e.g. FIG. 3 - 380) in the housing receiving the high vacuum pressure signal from the absolute vacuum pressure sensor, the differential pressure signal from the differential diaphragm pressure sensor, and the ambient pressure signal from the ambient pressure sensor, the controller computing a computed absolute pressure of the vacuum chamber from the instantaneous differential pressure signal and the instantaneous ambient pressure signal ([0020]-[0021], [0029], [0037]), both sensed through a range of vacuum pressures (e.g. [0038]), the controller providing as outputs a differential pressure output from the differential diaphragm pressure sensor signal, an absolute vacuum pressure output taken from the absolute vacuum pressure sensor signal at high vacuum, and an absolute vacuum pressure output from the computed absolute pressure at low vacuum ([0021], [0038], [0040])
Regarding claim 2:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold also teaches:
wherein the controller is further configured to calibrate the differential diaphragm pressure sensor based on ambient pressure bridge voltage of the differential diaphragm pressure sensor when the vacuum chamber is at ambient pressure (e.g. [0030]), full scale bridge voltage of the differential diaphragm pressure sensor when the vacuum chamber is at full scale high vacuum (e.g. [0036]-[0037]), and full scale ambient pressure measured with the absolute ambient pressure sensor (e.g. [0030])
Regarding claim 3:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold also teaches:
wherein the controller is further configured to calibrate the differential diaphragm pressure sensor by: measuring ambient pressure bridge voltage of the differential diaphragm pressure sensor when the vacuum chamber is at ambient pressure ([0030]); 
measuring full scale bridge voltage of the differential diaphragm pressure sensor when the vacuum chamber is at full scale high vacuum (e.g. [0036]-[0037]); 
measuring full scale ambient pressure with the absolute ambient pressure sensor (e.g. [0030]); and 
determining gain of the differential diaphragm pressure sensor from the ambient pressure bridge voltage, the full scale bridge voltage, and the full scale ambient pressure (e.g. [0030]-[0037]), the instantaneous differential pressure signal thereafter being determined from an instantaneous bridge voltage, the ambient pressure bridge voltage and the gain ([0037])
Regarding claim 5:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold also teaches:
wherein the controller further provides an output of instantaneous ambient pressure from the absolute ambient pressure signal ([0028], [0038], [0040]-[0041])
Regarding claim 8:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold also teaches:
wherein the controller is configured to compute, at intermediate vacuum pressures, a blended pressure from the instantaneous high vacuum pressure signal and the computed absolute pressure ([0005]-[0006], [0020]-[0021], [0029], [0038]) and to output (e.g. [0021], [0028], [0038], [0040]-[0041]) as a chamber pressure signal the instantaneous high vacuum pressure signal over a range of high vacuum pressures, the computed absolute pressure over a range of low vacuum pressures, and the blended pressure at the intermediate vacuum pressures
Regarding claim 10:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold also teaches:
wherein the absolute vacuum pressure sensor is a thermal conductivity sensor (e.g. 120 - [0014])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20070012116 A1).Regarding claim 4:Arnold teaches all the limitations of claim 3, as mentioned above.Arnold also renders prima facie obvious:
wherein: gain is computed from                                 
                                    a
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    0
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    F
                                                    S
                                                
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    a
                                                    m
                                                    b
                                                    ,
                                                    F
                                                    S
                                                
                                            
                                        
                                    
                                
                            
where a is gain, Vb,o is ambient pressure bridge voltage, Vb,FS is full scale bridge voltage and Pamb,FS is full scale ambient pressure; and
 pressure differential is computed from                                 
                                    
                                        
                                            P
                                        
                                        
                                            D
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    o
                                                
                                            
                                        
                                        
                                            a
                                        
                                    
                                
                            
where PD is instantaneous pressure differential and Vb is instantaneous voltage from the differential diaphragm pressure sensor 
     Specifically, the examiner holds that [0030]-[0037] of Arnold teaches a mathematically indistinct / mathematically equivalent calculation of gain (see, e.g., MPEP 2144.02). Specifically, Arnold teaches the gain as                         
                            K
                            =
                             
                            
                                
                                    
                                        
                                            -
                                            P
                                        
                                        
                                            b
                                            a
                                            r
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            d
                                            i
                                            f
                                            f
                                        
                                    
                                    -
                                    A
                                
                            
                        
                      ([0036]) which, rewritten using the same variables as the instant claim and moving the minus sign into the denominator, is                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            a
                                            m
                                            b
                                            ,
                                            F
                                            S
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            F
                                            S
                                        
                                    
                                
                            
                        
                    . The examiner holds that this is a gain which is mathematically/scientifically indistinct/equivalent to the claimed gain. Specifically, the gain of Arnold is in units of pressure/volts whereas the claimed gain is volts/pressure (i.e.                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                        
                    ). As for the second claimed equation of                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                        
                                    
                                    -
                                     
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            o
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                    , the examiner holds that this is taught by [0030] of Arnold. [0030] of Arnold teaches                         
                            
                                
                                    P
                                
                                
                                    a
                                    b
                                    s
                                
                            
                            =
                             
                            
                                
                                    P
                                
                                
                                    b
                                    a
                                    r
                                    o
                                
                            
                            +
                            K
                             
                            (
                            
                                
                                    P
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                            -
                            A
                            )
                        
                    . Differential pressure                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                        
                     is                         
                            
                                
                                    P
                                
                                
                                    a
                                    b
                                    s
                                
                            
                            -
                             
                            
                                
                                    P
                                
                                
                                    b
                                    a
                                    r
                                    o
                                
                            
                        
                     . Making this substitution and rewriting the equation of [0030] of Arnold using the same variables as the instant claim yields                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                            =
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                             
                            (
                            
                                
                                    V
                                
                                
                                    b
                                
                            
                            -
                             
                            
                                
                                    V
                                
                                
                                    b
                                    ,
                                    o
                                
                            
                            )
                        
                    . Since                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                        
                    , Arnold ([0030]-[0037]) renders obvious the claimed gain computation and gain application.
Regarding claim 6:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to explicitly teach:
wherein the absolute vacuum pressure sensor has an accuracy of 7% or better at high vacuum pressure of 5 Torr
     However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the entire point of Arnold is to increase accuracy of pressure measurements. The accuracy of a pressure sensor is an inherently results-effective variable. One of ordinary skill in the art, looking at the disclosure of Arnold, would know that the most accurate pressure sensors possible should be used to increase accuracy.
Regarding claim 7:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to explicitly teach:
wherein the computed absolute pressure from the instantaneous differential pressure reading has an accuracy of 1% or better at 60 Torr
     However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the entire point of Arnold is to increase accuracy of pressure measurements. The accuracy of a pressure sensor is an inherently results-effective variable. One of ordinary skill in the art, looking at the disclosure of Arnold, would know that the most accurate pressure sensors possible should be used to increase accuracy.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20070012116 A1) in view of 901P Loadlock Vacuum pressure transducer RS232/RS485/Display Operation and Installation Manual (prior art of record via 04/02/2021 IDS).Regarding claim 6:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to explicitly teach:
wherein the absolute vacuum pressure sensor has an accuracy of 7% or better at high vacuum pressure of 5 Torr901P Loadlock Manual teaches:
wherein the absolute vacuum pressure sensor has an accuracy of 7% or better at high vacuum pressure of 5 Torr (top of page 53, “MicroPirani” accuracy of +/- 5% at 0.001 to 100 Torr)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute vacuum pressure sensor having an accuracy of 7% or better at 5 Torr in the device of Arnold to increase accuracy.
Regarding claim 11:Arnold teaches all the limitations of claim 10, as mentioned above.Arnold also teaches:
wherein the thermal conductivity sensor (120) is a Pirani sensor ([0014])Arnold fails to explicitly teach:
the Pirani sensor is a MEMS Pirani sensor901P Loadlock Manual teaches:
the Pirani sensor is a MEMS Pirani sensor (page 49, first answer - “Yes - the MEMS MicroPirani…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a MEMS Pirani sensor in the device of Arnold to reduce device size and/or facilitate automated production of the Pirani sensor. Additionally/alternatively, Arnold teaches the genus of Pirani pressure sensor and 901P Loadlock Manual teaches that a MEMS Pirani pressure sensor is a suitable species for use in high vacuum systems. 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20070012116 A1) in view of VPM-7 SmartPirani ATM Operating Manual (prior art of record via 04/02/2021 IDS).Regarding claim 7:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to explicitly teach:
wherein the computed absolute pressure from the instantaneous differential pressure reading has an accuracy of 1% or better at 60 TorrVPM-7 SmartPirani Operating Manual teaches:
wherein the differential pressure reading has an accuracy of 1% or better at 60 Torr (top of page 35 - the differential piezoresistive diaphragm sensor is used for the 10-99.9 mbar regime, 60 Torr being 79.99 mbar, and with an accuracy of 1%)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors which yield a computed absolute pressure from the instantaneous differential pressure reading with an accuracy of 1% or better at 60 Torr in the device of Arnold to increase accuracy.
Regarding claim 12:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to teach:
wherein the differential diaphragm pressure sensor is a differential piezoresistive diaphragm pressure sensorVPM-7 SmartPirani Operating Manual teaches:
wherein the differential diaphragm pressure sensor is a differential piezoresistive diaphragm pressure sensor (top of page 35 - 4th line “MEMS piezo resistive diaphragm”; table at bottom of page 17, command ATZ - “differential piezo”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use piezoresistive sensing for the differential diaphragm pressure sensor of Arnold as it is an art-recognized suitable material/structure for detecting the deflection of a diaphragm/membrane. Additionally/alternatively, Arnold teaches the genus of diaphragm differential pressure sensor and VPM-7 SmartPirani Operating Manual teaches that a piezoresistive diaphragm differential pressure sensor is a suitable species for use in high vacuum systems.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20070012116 A1) in view of Ono (JP 2015034762 A - all citations are to the attached English translation).Regarding claim 9:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold fails to teach:
wherein the controller is configured to zero the absolute vacuum pressure signal at ambient pressureOno teaches:
wherein the controller is configured to zero the absolute vacuum pressure signal at ambient pressure (last paragraph of page 2)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the absolute vacuum pressure signal zero at ambient pressure, as taught by Ono, instead of the absolute vacuum pressure signal zero at absolute vacuum, as taught by Arnold, as they are art-recognized equivalent measures of pressure. As evidenced by Ono, and as is well-known in the art, vacuum pressure may be displayed/indicated as the absolute pressure relative to a perfect vacuum or as the decrease from atmospheric/ambient pressure. If atmospheric/ambient pressure is 760 Torr, then a perfect vacuum may be expressed as either: 0 Torr (absolute reading relative to vacuum) or -760 Torr (gauge pressure reading relative to atmospheric). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20070012116 A1) in view of Reddy (US 4131088 A).Regarding claim 13:Arnold teaches all the limitations of claim 1, as mentioned above.Arnold suggests but fails to explicitly teach:
wherein the absolute ambient pressure sensor comprises a diaphragm exposed at one face to a reference vacuum and exposed at an opposite face to ambient pressure (e.g. [0020] - the teaching of an absolute atmospheric pressure sensor appears to suggest a reference-vacuum-based diaphragm sensor design)Reddy teaches (FIG. 1):
wherein the absolute ambient pressure sensor (12) comprises a diaphragm (20) exposed at one face to a reference vacuum (18) and exposed at an opposite face to ambient pressure (34)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute ambient pressure sensor with a diaphragm and reference vacuum, as taught by Reddy, in the device of Arnold as it is an art-recognized equivalent/suitable structure for an ambient/atmospheric pressure sensor. Additionally/alternatively, Arnold teaches the genus of absolute ambient pressure sensor and Reddy teaches the species of a diaphragm and reference vacuum based absolute ambient pressure sensor.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dozoretz et al. (US 20090228219 A1) in view of Arnold et al. (US 20070012116 A1).Regarding claim 14:Dozoretz teaches a method of controlling a load lock port (FIG. 1 - 64) and a transfer port (FIG. 1 - 62) of a load lock (FIG. 1 - 64, 62, 61, 60, etc. - i.e. the elements between and including 64 and 62) comprising:
providing an instantaneous high vacuum pressure signal from an absolute vacuum pressure sensor (FIG. 1 - 20); 
providing an instantaneous differential pressure signal from a differential diaphragm pressure sensor (FIG. 1 - 30; [0062]) having a diaphragm exposed to the load lock (60) at one face and exposed to ambient pressure (FIG. 1 - “PA”, seen just above 30) at an opposite face; 
opening the transfer port to a high vacuum chamber only after the load lock reaches a sufficiently low pressure as indicated by the instantaneous high vacuum pressure signal from the absolute vacuum pressure sensor ([0027]-[0028], [0030], [0047], [0063]); 
opening the load lock port to ambient only after the instantaneous differential pressure signal from the differential diaphragm pressure sensor indicates load lock pressure at least as high as ambient pressure ([0029]-[0030]); and 
Dozoretz appears to teach:
providing an instantaneous ambient pressure signal from an absolute ambient pressure sensor (last sentence of [0051]);Dozoretz fails to teach:
in an electronic controller, computing a computed absolute ambient pressure (i.e. computed absolute pressure - see 112 rejection above) from the instantaneous differential pressure signal and the instantaneous ambient pressure signal;
providing an absolute vacuum pressure output from the controller, the absolute vacuum pressure output being taken from the absolute vacuum pressure sensor at high vacuum and from the computed absolute pressure at low vacuumArnold teaches:
in an electronic controller (e.g. FIG. 3 - 380), computing a computed absolute ambient pressure (i.e. computed absolute pressure - see 112 rejection above) from the instantaneous differential pressure signal and the instantaneous ambient pressure signal ([0020]-[0021], [0029], [0037]);
providing an absolute vacuum pressure output (e.g. [0021], [0028], [0038], [0040]-[0041]) from the controller, the absolute vacuum pressure output being taken from the absolute vacuum pressure sensor at high vacuum and from the computed absolute pressure at low vacuum ([0005]-[0006], [0020]-[0021], [0029], [0038], [0040])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the absolute ambient pressure sensor, pressure calibrations, and pressure computations of Arnold in the method of Dozoretz to increase accuracy (Arnold - [0003]-[0004]). 
Regarding claim 15:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Arnold teaches:
wherein the controller further calibrates the differential diaphragm pressure sensor based on ambient pressure bridge voltage of the differential diaphragm pressure sensor when the load lock (met upon combination with Dozoretz) is at ambient pressure (e.g. [0030]), full scale bridge voltage of the differential diaphragm pressure sensor when the load lock (met upon combination with Dozoretz) is at full scale high vacuum (e.g. [0036]-[0037]), and full scale ambient pressure measured with the absolute ambient pressure sensor (e.g. [0030])
Regarding claim 16:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Arnold teaches:
wherein the controller further calibrates the differential diaphragm pressure sensor by: measuring ambient pressure bridge voltage of the differential diaphragm pressure sensor when the load lock (met upon combination with Dozoretz) is at exposed to ambient pressure ([0030]); 
measuring full scale bridge voltage of the differential diaphragm pressure sensor when the load lock (met upon combination with Dozoretz) is at full scale high vacuum (e.g. [0036]-[0037]), 
measuring full scale ambient pressure with the absolute ambient pressure sensor when the load lock (met upon combination with Dozoretz) is at full scale high vacuum (e.g. [0030]); and 
in the controller, computing gain of the differential diaphragm pressure sensor from the ambient pressure bridge voltage, full scale bridge voltage, and full scale ambient pressure (e.g. [0030]-[0037]), the instantaneous differential reading thereafter being computed from an instantaneous bridge voltage, the ambient pressure bridge voltage and the gain ([0037])
Regarding claim 17:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Arnold renders prima facie obvious:
wherein: gain is computed from                                 
                                    a
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    0
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    F
                                                    S
                                                
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    a
                                                    m
                                                    b
                                                    ,
                                                    F
                                                    S
                                                
                                            
                                        
                                    
                                
                            
where a is gain, Vb,o is ambient pressure bridge voltage, Vb,FS is full scale bridge voltage and Pamb,FS is full scale ambient pressure; and
 pressure differential is computed from                                 
                                    
                                        
                                            P
                                        
                                        
                                            D
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    V
                                                
                                                
                                                    b
                                                    ,
                                                    o
                                                
                                            
                                        
                                        
                                            a
                                        
                                    
                                
                            
where PD is instantaneous pressure differential and Vb is instantaneous voltage from the differential diaphragm pressure sensor
     Specifically, the examiner holds that [0030]-[0037] of Arnold teaches a mathematically indistinct / mathematically equivalent calculation of gain (see, e.g., MPEP 2144.02). Specifically, Arnold teaches the gain as                         
                            K
                            =
                             
                            
                                
                                    
                                        
                                            -
                                            P
                                        
                                        
                                            b
                                            a
                                            r
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            d
                                            i
                                            f
                                            f
                                        
                                    
                                    -
                                    A
                                
                            
                        
                      ([0036]) which, rewritten using the same variables as the instant claim and moving the minus sign into the denominator, is                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            a
                                            m
                                            b
                                            ,
                                            F
                                            S
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            F
                                            S
                                        
                                    
                                
                            
                        
                    . The examiner holds that this is a gain which is mathematically/scientifically indistinct/equivalent to the claimed gain. Specifically, the gain of Arnold is in units of pressure/volts whereas the claimed gain is volts/pressure (i.e.                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                        
                    ). As for the second claimed equation of                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                        
                                    
                                    -
                                     
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            ,
                                            o
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                    , the examiner holds that this is taught by [0030] of Arnold. [0030] of Arnold teaches                         
                            
                                
                                    P
                                
                                
                                    a
                                    b
                                    s
                                
                            
                            =
                             
                            
                                
                                    P
                                
                                
                                    b
                                    a
                                    r
                                    o
                                
                            
                            +
                            K
                             
                            (
                            
                                
                                    P
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                            -
                            A
                            )
                        
                    . Differential pressure                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                        
                     is                         
                            
                                
                                    P
                                
                                
                                    a
                                    b
                                    s
                                
                            
                            -
                             
                            
                                
                                    P
                                
                                
                                    b
                                    a
                                    r
                                    o
                                
                            
                        
                     . Making this substitution and rewriting the equation of [0030] of Arnold using the same variables as the instant claim yields                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                            =
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                             
                            (
                            
                                
                                    V
                                
                                
                                    b
                                
                            
                            -
                             
                            
                                
                                    V
                                
                                
                                    b
                                    ,
                                    o
                                
                            
                            )
                        
                    . Since                         
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                        
                    , Arnold ([0030]-[0037]) renders obvious the claimed gain computation and gain application.
Regarding claim 18:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Arnold teaches:
wherein the controller further provides an output of instantaneous ambient pressure from the instantaneous absolute ambient pressure signal ([0028], [0038], [0040]-[0041])
Regarding claim 19:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Arnold teaches:
wherein the controller computes a blended pressure from the instantaneous high vacuum pressure signal and the computed absolute pressure signal at immediate vacuum pressures ([0005]-[0006], [0020]-[0021], [0029], [0038])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dozoretz et al. (US 20090228219 A1) in view of Arnold et al. (US 20070012116 A1) and further in view of Ono (JP 2015034762 A - all citations are to the attached English translation).Regarding claim 20:Dozoretz and Arnold teach all the limitations of claim 14, as mentioned above.Dozoretz fails to teach:
zeroing the absolute vacuum pressure signal at ambient pressureOno teaches:
zeroing the absolute vacuum pressure signal at ambient pressure (last paragraph of page 2)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the absolute vacuum pressure signal zero at ambient pressure, as taught by Ono, instead of the absolute vacuum pressure signal zero at absolute vacuum, as taught by Dozoretz and Arnold, as they are art-recognized equivalent measures of pressure. As evidenced by Ono, and as is well-known in the art, vacuum pressure may be displayed/indicated as the absolute pressure relative to a perfect vacuum or as the decrease from atmospheric/ambient pressure. If atmospheric/ambient pressure is 760 Torr, then a perfect vacuum may be expressed as either: 0 Torr (absolute reading relative to vacuum) or -760 Torr (gauge pressure reading relative to atmospheric).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856